UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              3/19/20



 United States of America,

               –v–
                                                                  15-cr-95 (AJN)
 Dante Stephens,
                                                                     ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       On March 19, 2020, the Court received a communication from the Government inquiring

whether the hearing on an alleged violation of supervised release scheduled for March 25, 2020

will proceed as scheduled. By March 23, 2020, the parties shall meet and confer and inform the

Court whether they wish to proceed on March 25, 2020.

       SO ORDERED.


                19
Dated: March _______, 2020
       New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
